DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the interior side" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claims 7, 9 and 10 each recite the limitation "the apparatus" in claim 1.  There is insufficient antecedent basis for this limitation in the claims.
Claim 10 recites the limitation "the materials" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 200
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richards et al. (US 2017/0021051).
With reference to claim 3, Richards et al. (hereinafter “Richards”) discloses a  natural baby diaper (100), comprising: 
a top sheet (200), forming an exterior of the diaper; a back sheet, lining an interior of the top sheet [0057]; 
wherein the top sheet and back sheet form a dumbbell shape of the diaper (see figure 1); 
an absorbent core situated (300) in a seat portion of the diaper to collect fluids and/or waste; 
an ADL covering the absorbent core [0083]; 
a front tape on an anterior portion of an outer side of the top sheet [0119-0120];
 one or more side fasteners (120,122) affixed to one or more sides of the diaper (figure 9); 
a back waistband  on a top of a posterior portion of the diaper [0118]; and 
one or more side leakage guards surrounding one or more extremity openings as set forth in [0122].  
With reference to claims 4 and 5, Richards discloses a disposable (abstract) diaper wherein the diaper is made of biodegradable materials; and wherein the biodegradable materials of the diaper include bamboo as set forth in [0060].  
Claims 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nordness et al. (US 2003/0139720).
With reference to claims 6 and 10, Nordness et al. (hereinafter “Nordness”) discloses a  natural disposable swim diaper (120), comprising: 
a diaper body having a waist loop at a top portion of the diaper body and a first leg loop and a second leg loop at a bottom portion of the diaper body (figures 6A-6B), wherein the diaper body comprises: 
a top sheet (130,146) comprising an outermost layer of the diaper body; 
a front tape pattern (i.e., mesh pattern) overlaid on the top sheet (see figures); 
a back sheet (128) comprising the interior side of the diaper body; 
an absorbent core (150); 
wherein the absorbent core in contained between the top sheet and the back sheet [0079]; and 
a waistband positioned on the waist loop (page 10, lines 4-14); 
wherein the diaper body is made of natural materials (cl. 10) as set forth in [0053] disclosing natural superabsorbent material, [0102] disclosing liner (148) made of natural fibers and in [0098] where it is disclosed that the outer layer can be made from the same natural materials as the liner.  
With reference to claim 7, Nordness discloses an article wherein the absorbent core is wrapped [0096] airlaid tissue as set forth in [0092-0096].  
As to claim 8, Nordness discloses an airlaid tissue wherein the airlaid tissue comprises only fluff without SAP as set forth in [0094] where it is disclosed that the core can include a matrix of cellulosic fluff with or without superabsorbent materials.  
With respect to claim 9, Nordness discloses an article wherein the waistband comprises an elastic material as set forth in [0085].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/199154.
	With reference to claim 1, WO 2019/199154 (hereinafter “Lopez”) discloses a natural baby diaper (abstract) comprising inner and outer layers made of 100% natural viscose with bamboo activated carbon as set forth on page 5, 8th paragraph. Lopez discloses an intermediate layer between the inner and outer layer as set forth on page 5, 3rd paragraph.
As set forth throughout the disclosure, there is no disclosure of chlorine, alcohol, perfume or fragrance, phthalate, latex, epoxy, polyvinyl chloride (PVC), tributyltin (TBT), bisphenol (BPA), 2-mercaptobenzothiazole (MBT), dibenzothiophene (DBT), antioxidant, surfactants, detergents, and/or preservative. 
The difference between Lopez and claim 1 is the explicit recitation that the absorbent core comprises super absorbent polymer (SAP) and that the article includes an acquisition distribution layer (ADL) covering the absorbent core.
Richards teaches an analogous natural baby diaper (100), comprising: 
an absorbent core including SAP [0086] and an ADL covering the absorbent core [0083].
It would have been obvious to one of ordinary skill in the art at the of the invention to provide the article of Lopez with SAP and an ADL as taught by Richards in order to improve acquisition and retention of body fluids as taught by Richards in [0083]. 
With respect to claim 2, Lopez teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Lopez and claim 2 is the provision that the article includes an elastic waistband, side leakage guards, and/or a pair of side fasteners.
Richards teaches an analogous natural baby diaper (100), comprising: 
an elastic waistband [0118], side leakage guards [0122] and one or more side fasteners (120,122).
 It would have been obvious to one of ordinary skill in the art at the of the invention to provide the article of Lopez with a waistband, side leakage guards and/or side fasteners as taught by Richards in order to improve leakage protection as taught by Richards in [0118-0124].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kane et al (US 2018/0140469) discloses an absorbent article having natural fibers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781